              Case 3:20-cv-05936-MLP Document 1 Filed 09/21/20 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
                            UNITED STATES DISTRICT COURT
12               FOR THE WESTERN DISTRICT OF THE STATE OF WASHINGTON

13

14    TINA STOCKMOE, an individual,
                                                      CASE NO.
15                          Plaintiff,
                                                      COMPLAINT FOR DAMAGES
16
                    v.
                                                      JURY DEMAND
17
      KITSAP MENTAL HEALTH SERVICES, a
18    Washington public benefit nonprofit
      corporation,
19

20                          Defendant.
21

22

23                         I.     PARTIES, JURISDICTION AND VENUE

24         1.1     Plaintiff, Tina Stockmoe (“Ms. Stockmoe”), is an individual residing in Kitsap

25   County, Washington.
26

      COMPLAINT – Page 1                                                      VANGUARD LAW, LLC

      Case No.:                                                                    PO BOX 939
                                                                              POULSBO, WA 98370
                                                                               Office (206) 488-8344
               Case 3:20-cv-05936-MLP Document 1 Filed 09/21/20 Page 2 of 7




 1          1.2     Defendant Kitsap Mental Health Services (“KMHS”, “Employer” or “Company”)

 2   is a Washington public benefit nonprofit corporation with its principal place of business in Kitsap
 3
     County, Washington.
 4
            1.3     This Court has original jurisdiction in this matter pursuant to 28 U.S.C. §1331 as
 5
     the claims under the Equal Pay Act involve a federal question, and this Court has ancillary
 6
     jurisdiction over the state law claims pursuant to 28 U.S.C. §1367(a).
 7

 8          1.4     Venue is proper in the United States District Court for the Western District of the

 9   State of Washington pursuant to 28 U.S.C. §1391(b)(1) and (2).

10

11
                                  II.     FACTUAL ALLEGATIONS
12
            2.1     Ms. Stockmoe is a black woman.
13
            2.2     KMHS hired Ms. Stockmoe as a custodian on or about April 26, 2018.
14
            2.3     In setting initial wages, KMHS saw “one job listed on your application and that is
15

16   what we used to calculate starting wages.”

17          2.4     KMHS pays Ms. Stockmoe the Washington State made minimum wage, currently
18   $13.50 per hour.
19
            2.5     For over a year, Ms. Stockmoe has requested that KMHS increase her wage rate.
20
            2.6     Ms. Stockmoe’s supervisor, Jeanie Fliege, supported Ms. Stockmoe’s efforts to get
21
     a wage increase, but her efforts were not successful.
22

23
            2.7     On June 19, 2020, KMHS Chief Operating Officer Megan Kelly sent an email to

24   all staff entitled “We Are Listening” which in part provided that the company would “Review

25   salaries of our black and brown employees to determine if there is implicit biases in our
26

      COMPLAINT – Page 2                                                           VANGUARD LAW, LLC

      Case No.:                                                                         PO BOX 939
                                                                                    POULSBO, WA 98370
                                                                                    Office (206) 488-8344
                 Case 3:20-cv-05936-MLP Document 1 Filed 09/21/20 Page 3 of 7




 1   compensation structure.” The email designated human resources with the task of conducting the

 2   review.
 3
               2.8    Ms. Stockmoe did not receive a copy of the email. Instead, Ms. Stockmoe first saw
 4
     it after a co-worker asked Ms. Stockmoe what she thought about the “brown and blacks” reference
 5
     in the email.
 6
               2.9    Ms. Stockmoe has not received any report of a completed salary or compensation
 7

 8   review and has received no increase to her compensation of any kind.

 9             2.10   KMHS hired a white male to perform the same work and is paying that employee

10   a higher rate of compensation.
11
               2.11   Upon information and belief, a white co-worker requested a raise from Facilities
12
     Manager Pylo Lopez. The co-worker was directed to speak with KMHS Senior Human Resources
13
     Analyst Bryan Moore but not to tell Ms. Stockmoe.
14
               2.12   On September 10, 2020, Ms. Stockmoe raised her complaint of pay discrimination
15

16   with KMHS Chief Human Resources Officer, Tracy Clarke, pointing out that she was being paid

17   less than a male employee for the same work and raising the issue of discrimination based on race.
18             2.13   Ms. Clarke responded by indicating that the Company-wide review was nearly
19
     complete, but did not otherwise respond to Ms. Stockmoe’s complaints of pay discrimination based
20
     on sex and race, and indicated no intention to investigate or review the complaint or Ms.
21
     Stockmoe’s actual work experience upon which her initial wage rate was allegedly based.
22

23
               2.14   Likewise, Chief Executive Officer Joe Roszak in responding to Ms. Stockmoe’s

24   claims of pay discrimination referenced a report out on the “organizational compensation work

25   that is underway,” but did not direct human resources to conduct any investigation of Ms.
26
     Stockmoe’s complaint of pay discrimination.
      COMPLAINT – Page 3                                                           VANGUARD LAW, LLC

      Case No.:                                                                         PO BOX 939
                                                                                   POULSBO, WA 98370
                                                                                    Office (206) 488-8344
               Case 3:20-cv-05936-MLP Document 1 Filed 09/21/20 Page 4 of 7




 1          2.15     The next day, on September 11, 2020, Mr. Roszak shared “KMHS anti-racism and

 2   anti-discrimination pledge” with its employees.         The pledge reads as follows:             “KMHS
 3
     acknowledges that racism and discrimination of any kind undermines mental health and the health
 4
     of individuals, families and communities. We pledge to work against individual, interpersonal and
 5
     institutional racism and discrimination in all of its many forms. Black Lives Matter. The Lives of
 6
     People of Color Matter. Your Life Matters.”
 7

 8          2.16     Despite this pledge, KMHS continues to do nothing to address Ms. Stockdale’s

 9   issues of pay discrimination.

10          2.17     KMHS is an “enterprise engaged in commerce” within the meaning of 29 U.S.C. §
11
     203(s)(1)(B).
12
            2.18     During Ms. Stockmoe’s employment with KMHS, KMHS paid Ms. Stockmoe less
13
     than male employees for equal work on jobs the performance of which requires equal skill, effort
14
     and responsibility and which are performed under similar working conditions, in violation of the
15

16   Equal Pay Act, 29 U.S.C. § 206(d).

17          2.19     During Ms. Stockmoe’s employment with KMHS, KMHS discriminated against
18   Ms. Stockmoe in providing compensation based on gender between similarly situated employees,
19
     in violation of the Washington Equal Pay and Opportunities Act, RCW 49.58.020 and the
20
     Washington Law Against Discrimination, RCW 49.60.180.
21
            2.20     During Ms. Stockmoe’s employment with KMHS, KMHS discriminated against
22

23
     Ms. Stockmoe in providing compensation based on race between similarly situated employees, in

24   violation of the Washington Law Against Discrimination, RCW 49.60.180.

25          2.21     Defendant’s violations of the law are willful and ongoing.
26

      COMPLAINT – Page 4                                                          VANGUARD LAW, LLC

      Case No.:                                                                        PO BOX 939
                                                                                   POULSBO, WA 98370
                                                                                   Office (206) 488-8344
                Case 3:20-cv-05936-MLP Document 1 Filed 09/21/20 Page 5 of 7




 1           2.22    As a result of Defendant’s violations, Ms. Stockmoe has been damaged in an amount

 2   to be proven at trial.
 3

 4
                                     III.   FIRST CAUSE OF ACTION
                                     Sex Discrimination in Compensation
 5                                      Violation of the Equal Pay Act
                                              29 U.S.C. § 206(d)
 6
             3.1     Plaintiff realleges paragraphs 1.1 through 2.22 as though fully set forth herein.
 7

 8           3.2     Defendant’s actions and omissions constitute violations of the Equal Pay Act

 9   (“EPA”), 29 U.S.C. 206(d).

10           3.3     As a result of Defendant’s violation of the law, Plaintiff has been damaged in an
11
     amount to be proven at trial.
12

13
                                  IV.   SECOND CAUSE OF ACTION
14                                  Wage Discrimination Due to Gender
                      Violation of the Washington Equal Pay and Opportunities Act
15
                                               RCW 49.58
16
             4.1     Plaintiff realleges paragraphs 1.1 through 3.3 as though fully set forth herein.
17
             4.2     Defendant’s actions and omissions constitute violations of the Washington Equal
18
     Pay and Opportunities Act (“EPOA”), RCW 49.58.
19

20           4.3     As a result of Defendant’s violation of the law, Plaintiff has been damaged in an

21   amount to be proven at trial.
22

23

24

25

26

      COMPLAINT – Page 5                                                             VANGUARD LAW, LLC

      Case No.:                                                                           PO BOX 939
                                                                                      POULSBO, WA 98370
                                                                                      Office (206) 488-8344
                   Case 3:20-cv-05936-MLP Document 1 Filed 09/21/20 Page 6 of 7




 1

 2                                   V.     THIRD CAUSE OF ACTION
                               Discrimination In Compensation Because Of Sex
 3
                           Violation of the Washington Law Against Discrimination
 4
                                              RCW 49.60.180(3)

 5
             5.1      Plaintiff realleges paragraphs 1.1 through 4.3 as though fully set forth herein.
 6
             5.2      Defendant’s actions and/or omissions constitute violations of the Washington
 7
     Wage Law Against Discrimination (WLAD), RCW 49.60.180(3)
 8

 9
             5.3      As a result of Defendant’s violations, Plaintiff has been damaged in an amount to

10   be proven at trial.

11                                  VI.     FOURTH CAUSE OF ACTION
                              Discrimination In Compensation Because Of Race
12
                           Violation of the Washington Law Against Discrimination
13
                                              RCW 49.60.180(3)

14
             6.1      Plaintiff realleges paragraphs 1.1 through 5.3 as though fully set forth herein.
15
             6.2      Defendant’s actions and/or omissions constitute violations of the WLAD, RCW
16
     49.60.180(3)
17

18
             6.3      As a result of Defendant’s violations, Plaintiff has been damaged in an amount to

19   be proven at trial.

20

21
                                               JURY DEMAND
22
             Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by jury of
23
     all issues.
24

25

26

      COMPLAINT – Page 6                                                              VANGUARD LAW, LLC

      Case No.:                                                                            PO BOX 939
                                                                                       POULSBO, WA 98370
                                                                                       Office (206) 488-8344
                 Case 3:20-cv-05936-MLP Document 1 Filed 09/21/20 Page 7 of 7




 1                                       PRAYER FOR RELIEF

 2          WHEREFORE, the Plaintiff respectfully requests that this Court grant the following relief
 3
     as against Defendant:
 4
            1.      An order declaring that KMHS has violated the EPA, the EPOA and the WLAD
 5
     by paying Ms. Stockmoe less than similarly situated employees due to discrimination based on
 6
     sex, gender and race;
 7

 8          2.      An order granting Plaintiff full compensation for all violations of the law;

 9          3.      An award of liquidated damages in an amount to be proven at trial pursuant to 29

10   U.S.C. § 216(b);
11
            4.      An award of statutory damages pursuant to RCW 49.58.070;
12
            5.      An award of double damages pursuant to RCW 49.52.070;
13
            6.      An award of attorney’s fees and costs in an amount to be proven at trial pursuant to
14
     29 U.S.C. § 216, RCW 49.58.070, RCW 49.60.030, and/or RCW 49.52.070;
15

16          7.      Pre-judgment and post-judgment interest; and

17          8.      Such other and further relief as the Court deems just and equitable.
18          RESPECTFULLY SUBMITTED this 19th day of September, 2020.
19
                                                  VANGUARD LAW, LLC
20
                                           By:    /s/ Spencer Nathan Thal________________
21                                                Spencer Nathan Thal, WSBA # 20074
                                                  Zachariah Thal, WSBA # 55462
22
                                                  Vanguard Law, LLC
23
                                                  PO Box 939
                                                  Poulsbo WA 98370
24                                                Phone: (206) 818-2499
                                                  spencer@vanguardlawfirm.com
25                                                zach@vanguardlawfirm.com
26
                                                  Attorneys for Plaintiff
      COMPLAINT – Page 7                                                            VANGUARD LAW, LLC

      Case No.:                                                                          PO BOX 939
                                                                                    POULSBO, WA 98370
                                                                                     Office (206) 488-8344
